Exhibit 10.2
(NVENERGY LOGO) [b84802b8480200.gif]
PRIVATE AND
CONFIDENTIAL

  Date:   February xx, 2011   To:   «Name»
«Job_Title»   From:   Punam Mathur
Vice President, People Resources   Re:   «Plan_Year» PERFORMANCE SHARES AWARD

On «Grant_Date» the Board of Directors authorized your participation in the NV
Energy, Inc. 2004 Executive Long-Term Incentive Plan (the “Plan”) for 2011. This
document provides a brief summary of your rights under the Plan and the terms
and conditions of this grant of Performance Shares. It is important that you
sign this agreement, return the original to Compensation, and retain a copy for
your files.
The Plan provides complete details of your rights under the Plan, as well as all
of the conditions and limitations affecting such rights. If there is any
inconsistency between the terms of this summary and the terms of the Plan, the
Plan’s terms shall completely supersede and replace the conflicting terms of
this summary. Unless otherwise defined herein, capitalized terms shall have the
same meaning as their definitions in the Plan.
The Board of Directors specifically designates Officers and Executives that are
eligible to participate in the Plan. Officers, Executives, and other selected
employees are considered “insiders” and their ability to purchase and sell NVE
shares will be subject to insider trading and reporting rules of the SEC. The
Performance Shares granted to you under the Plan are nontransferable, other than
by will or by the laws of descent and distribution.
Overview of Your Performance Shares

1.   Number of Performance Shares Granted: «PerformBased_Restricted_Shares_»  
2.   Date of Grant: «Grant_Date»   3.   Length of Performance Period: The
Performance Period began on January 1, 2011 and is scheduled to end on
December 31, 2013.   4.   Performance Measure: The performance measure for this
grant was established by the Board of Directors to be averaging the percentage
of target performance achieved under the NV Energy Short Term Incentive Plan
over the Performance Period with respect to the corporate goals under the plan.

 



--------------------------------------------------------------------------------



 



«Name»
Page 2 of 3   Private and
Confidential

5.   Final Award Determination: The initial number of Performance Shares granted
will be modified upwards or downwards based on performance.   6.   Pay-out of
Performance Shares: Subject to the terms of the Plan, you will receive a pay-out
of the aggregate value of your earned Performance Shares within 70 days
following the end of the Performance Period. The pay-out of the aggregate value
of your Performance Share grant will be made in the form of shares, minus
applicable taxes.   7.   Payment of Dividends: No provision is made for any
payment of dividend equivalents during the performance period for these
Performance Shares.   8.   Termination of Employment:

  a.   By Death, Disability, or Retirement: In the event your employment is
terminated during a Performance Period by reason of death, Disability, or
Retirement,, you or your designated beneficiary will receive a prorated pay-out
of the Performance Shares. The amount of pay-out shall be determined based on
the length of time you were actively employed during the Performance Period and
the achievement of the pre-established performance goals. The Committee shall
have sole discretion to determine the degree to which the performance goals have
been attained. Payment will be made at the same time payments are made to
Participants who did not terminate employment during the Performance Period. For
the purpose of this award, “Retirement” shall mean termination of employment
with the Company and its affiliates after (1) attaining age 55 with 10 years of
service or (2) attaining age 60 with five years of service. For the purpose of
the preceding sentence, service shall be measured by completed calendar months
of employment.     b.   For Other Reasons: In the event your employment is
terminated for any other reason,your Performance Shares shall be forfeited to
the Company.

9.   Confidentiality. By signing this document, you agree that the existence and
all terms of this award are confidential and may not be disclosed by you to any
third parties (including coworkers), except that you may disclose this award to
your immediate family members, your financial, tax and legal advisors, or as may
be required by law or by any compulsory judicial or administrative process.  
10.   Change in Control: In the event the Performance Shares are assumed by an
acquiring company as part of a corporate reorganization, the performance target
shall be deemed satisfied at 100% and the payment of the Performance Shares
shall only be subject to the continued employment of the Participant through the
Performance Period (or termination under section 8(a)). In addition, the terms
of the Company’s change-in-control policy, as it may be adopted from time to
time, shall apply. If the Performance Shares are not assumed, they shall be paid
out at 100% immediately before the consummation of any transaction in which the
Company is not the surviving Company.   11.   Clawback. This Award and any
resulting payment or shares is subject to set-off, recoupment, or other recovery
or “claw back” as required by applicable law or by any Company policy on the
claw back of compensation, as amended from time to time.

 



--------------------------------------------------------------------------------



 



«Name»
Page 3 of 3   Private and
Confidential

    Please acknowledge your receipt of this document by signing the following
representation:

Executive Long-Term Incentive Plan
2011-2013 Performance Shares
Date of Grant: «Grant_Date»
Acknowledgement of Participation

    By signing a copy of this Agreement and returning it to the Compensation
Department (MS 07), I acknowledge that I have read the Plan and that I fully
understand all of my rights under the Plan and this summary, as well as all of
the terms and conditions which may limit my eligibility to receive a pay-out
with respect to the Performance Shares granted under the Plan. Without limiting
the generality of the preceding sentence, I understand that my right to receive
a pay-out with respect to the Performance Shares granted to me under the Plan is
conditioned upon my continued employment with the Company, that the Plan can be
terminated at any time and that the Board reserves the right, at its sole
discretion, to determine whether there shall be awards and the amounts thereof
under the Plan, and that its discretion need not be exercised uniformly or
consistently.

                  By           «Name»          Date __________________     

Please refer any questions you may have regarding your Performance Shares to
Jennifer Oswald, Staff Compensation Consultant at (702) 402-2247.

cc:   Investor Relations

/PR-Compensation

 